NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL ANTHONY ACINELLI, Jr.,                   No.    16-56552

                Plaintiff-Appellant,            D.C. No. 5:13-cv-01371-AB-PLA

 v.
                                                MEMORANDUM*
KIRK A. TORRES, MD,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   Andre Birotte, Jr., District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Samuel Anthony Acinelli, Jr., a California state prisoner, appeals pro se

from the district court’s summary judgment for failure to exhaust administrative

remedies in his 42 U.S.C. § 1983 action alleging Eighth Amendment and state law

claims arising out of sexual assault allegations. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Williams v. Paramo, 775 F.3d 1182, 1191 (9th

Cir. 2015), and we reverse and remand.

      The district court concluded that appeal CIM-HC-12024587 did not exhaust

Acinelli’s administrative remedies because, although the original grievance stated

that Dr. Torres “has violated me,” and Acinelli’s response to the second level

response stated that Acinelli was “being subjected to inappropriate behavior,

misconduct, and sexual assault,” the appeal was vague, and failed to include any

dates or factual details as required by prison regulations. We conclude that the

appeal was sufficient to put the prison on notice of the nature of the wrong alleged

in this suit. See Reyes v. Smith, 810 F.3d 654, 659 (9th Cir. 2016) (“[A] grievance

suffices if it alerts the prison to the nature of the wrong for which redress is

sought.” (citation and internal quotation marks omitted)). Furthermore, prison

officials processed Acinelli’s appeal rather than rejecting it on the basis of failure

to comply with procedural rules, and rendered a decision on the merits at all three

levels of review. See id. at 659 (“[A] prisoner exhausts such administrative

remedies as are available . . . under the [Prison Litigation Reform Act] despite

failing to comply with a procedural rule if prison officials ignore the procedural

problem and render a decision on the merits of the grievance at each available step

of the administrative process.”) Because Acinelli exhausted his administrative

remedies, we reverse and remand for further proceedings.


                                           2                                       16-56552
      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      REVERSED and REMANDED.




                                         3                                  16-56552